Citation Nr: 0313084	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the right elbow. 

3.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the right and left 
shins.  

4.  Entitlement to service connection, to include on a 
secondary basis, for a right upper extremity disability.  

5.  Entitlement to service connection, to include on a 
secondary basis, for a right lower extremity disability.  




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1973.   Service in Vietnam is indicated by the evidence of 
record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (the RO) which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The rating decision also granted an increased rating of 20 
percent for bilateral hearing loss, denied entitlement to 
compensable evaluations for residuals of shell fragment 
wounds of the right elbow and shins, denied service 
connection for right upper and lower extremity disabilities 
and denied entitlement to a total rating based on 
unemployability due to service-connected disabilities (TDIU).  
The veteran duly appealed to the Board.

The Board notes that the veteran, on his VA Form 9 dated in 
June 2000, requested a hearing before a member of the Board 
in Washington, DC.  A hearing was scheduled to be conducted 
on may 1, 2001.  However, in a statement dated in March 2001, 
the veteran indicated that he no longer desired a hearing 
before a member of the Board.  His request for a Board 
hearing is therefore considered withdrawn.

In a June 2001 decision, the Board granted service connection 
for PTSD.  In light of the February 2002 rating decision 
awarding the veteran a 100 percent schedular rating for his 
PTSD, effective from September 22, 1999, his claim of 
entitlement to TDIU has been rendered moot and will not be 
further addressed in this decision.  See Green v. West, 11 
Vet. App. 472, 476 (1998) [(citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)]; see also VAOPGCPREC 6-99.  

The June 2001 Board decision denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
remaining issues on appeal were remanded to the RO in June 
2001.  In a December 2002 rating action, the RO increased the 
rating for bilateral hearing loss to 40 percent.  In a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  There is 
nothing in the record showing that the veteran was only 
seeking a 40 percent rating for his service-connected 
bilateral hearing loss.  Further, there is no written 
withdrawal of the issue under 38 C.F.R. § 20.204.  Therefore, 
the Board will consider the increased rating issue on appeal.  
Denials of the veteran's claim as to the other issues on 
appeal were confirmed and continued by the RO in December 
2002.   

With respect to the veteran's claim of entitlement to service 
connection for a back disability, as noted above the Board 
denied that claim in June 2001.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2002).  In April 2003, the 
veteran submitted additional evidence and argument concerning 
the issue of entitlement to service connection for a back 
disability.  If the veteran wishes to pursue that claim, 
particularly in light of the fact that he is already in 
receipt of a 100 percent disability rating based on other 
service-connected disabilities, he should contact the RO and 
file a claim.  



FINDINGS OF FACT

1.  VA examination in November 2001 and a March 2002 addendum 
showed that the veteran has level V hearing in the right ear; 
there was no auditory response in the left ear and that ear 
is evaluated as profound deafness or auditory level XI.

2.  The veteran's service-connected right elbow scar is well-
healed, nontender, nonadherent and causes no functional 
limitation.  

3.  The veteran's service-connected bilateral shin scars are 
well-healed, nontender, nonadherent and cause no functional 
limitation.  

4.  The medical evidence of record does not show a current 
right upper extremity disability aside from the elbow scar.  

5.  The medical evidence of record does not show a current 
right lower extremity disability aside form the shin scars.  

6.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's bilateral hearing loss 
and shell fragment wound scars of the right elbow and 
bilateral shins, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).

2.  The criteria for a compensable evaluation for residuals 
of shell fragment wound of the right elbow have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (effective prior to and from August 30, 2002).

3.  The criteria for a compensable evaluation for residuals 
of shell fragment wound of the right and left shins have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (effective prior to and from August 30, 
2002).

4.  A right upper extremity disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

5.  A right lower extremity disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.310 (2002).

6.  The criteria for increased disability ratings for 
bilateral hearing loss and shell fragment wound scars of the 
right elbow and bilateral shins on an extraschedular basis 
have not been met.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for three service-connected disabilities (bilateral 
hearing loss, residuals of shell fragment wounds of the right 
elbow and residuals of shell fragment wounds of the right and 
left shin) and entitlement to service connection for two 
claimed disabilities (right upper extremity and right lower 
extremity).  

In the interest of clarity, the Board will initially address 
some preliminary matters common to all of the issues on 
appeal.  The issues involving increased disability ratings 
will then be addressed, followed by the issues involving 
service connection.  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000), in which the Court held that VA could not assist 
in the development of a claim that was not well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
2000 Statement of the Case (SOC), and the December 2002 
Supplemental Statements of the Case (SSOC).  Crucially, the 
veteran was notified by way of the December 2002 SSOC of the 
evidence necessary to substantiate his claims as well as the 
evidence he was expected to obtain and which evidence VA 
would obtain.  See the December 2002 SSOC, pgs. 2-7.  

Based on the above record, the Board concludes that the 
veteran has been amply informed of what is required of him 
and of VA in connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The evidence of record includes 
service medical records, VA and private treatment records, 
and reports of VA examinations.  The RO completed the 
development requested in the Board's June 2001 remand.  In 
this regard, the Board notes that records from the Social 
Security Administration (SSA) were received in July 2001.  
The veteran was afforded VA examinations in November 2001.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.  In an August 2001 statement, the veteran 
indicated that he had no additional evidence to submit.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  As noted in the Introduction, the veteran 
withdrew a request for a hearing before a member of the 
Board.  His representative has submitted a brief on his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Accordingly, the Board will proceed to a decision on 
the merits on the issues on appeal.

Increased Disability Ratings

Service connection is currently in effect for bilateral 
hearing loss, evaluated as 40 percent disabling, for 
residuals of shell fragment wounds of the right elbow, 
evaluated as noncompensably disabling, and for residuals of 
shell fragment wounds of the right and left shins, evaluated 
as noncompensably disabling.  The veteran seeks higher 
disability ratings.  

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2002).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2002).  

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently evaluated as 40 percent 
disabling.  

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2002).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim for an increased 
evaluation was received in September 1999, after the amended 
regulations became effective.  Thus, the veteran's claim will 
be evaluated in accordance with the amended regulations only.  
See, in general, Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-2000 (2000)

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual background 

In a February 1997 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability evaluation.  The veteran filed a claim for 
an increased rating with the RO in September 1999.  

On VA audiological evaluation in October 1999, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
80
80

There was no auditory response on evaluation of the left ear.  
Speech recognition was 88 percent in the right ear and could 
not be established for the left ear.  The diagnosis was 
profound sensorineural hearing loss in the left ear and 
slight to moderate sensorineural hearing loss in the right 
ear.  

On VA audiological evaluation in November 2001, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
70
70
75

There was no auditory response on evaluation of the left ear.  
A March 2002 addendum indicated that speech recognition was 
68 percent in the right ear and could not be obtained in the 
left ear.

Analysis 

Schedular rating

Applying the findings of the November 2001 VA examination and 
the March 2002 addendum to the rating criteria for hearing 
impairment, the Board concludes that there is no basis for a 
rating assignment in excess of the currently assigned 
40 percent evaluation at this time.  Considering that the 
veteran's right ear manifests an average puretone threshold 
of 62.5 decibels, and 68 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows the veteran's 
right ear hearing loss to be Level V impairment.  There was 
no auditory response in the left ear and the hearing loss in 
that ear is evaluated as profound deafness or auditory level 
XI under Table VI.  Applying these results to Table VII, the 
veteran's disability evaluation is shown to be 40 percent, 
prior to application of 38 C.F.R. § 4.86.

Application of the newly revised provisions of 38 C.F.R. § 
4.86(a) may possibly entitle the veteran to a higher numeric 
designation of his hearing impairment for the left ear, as 
the clinical data show his puretone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more (as evidenced by the fact that no pure 
tone or speech recognition responses were obtainable).  Given 
this medical evidence, 38 C.F.R. § 4.86(a) permits the 
veteran's impairment to be numerically designated under Table 
VIa.  If this designation proves more favorable to the 
veteran than the level of impairment already derived through 
the standard application of Table VI, then this higher 
designation will be utilized in arriving at the veteran's 
rating percentage.  

Applying the medical evidence of record, relying only on the 
puretone threshold, Table VIa designates the veteran's left 
ear impairment as being at Level XI.  As this is the same 
level of impairment derived using Table VI, application of 
Table VIa does not benefit the veteran.  Thus, there is no 
basis for a higher rating than the presently assigned 40 
percent evaluation, despite consideration of 38 C.F.R. 
§ 4.86(a).

Extraschedular evaluation 

In the April 2000 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2002) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the hearing loss disability 
creates an exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  Although the veteran does 
not work, this appears to be due to numerous service-
connected and non service connected disabilities rather than 
hearing loss. There is nothing in the evidence of record to 
indicate that the current disability caused impairment with 
employment over and above that contemplated in the current 40 
percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  The Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating on a schedular basis and on and extraschedular basis.  
The benefit sought on appeal, entitlement to an increased 
disability rating for bilateral hearing loss, is accordingly 
denied.   

2.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the right elbow. 

3.  Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds of the right and left 
shins.  

Because these issues involve similar disabilities, they will 
be addressed together.

Specific rating criteria

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  The Court has held 
that where a law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The December 2002 SSOC reflects that the RO has 
evaluated the veteran's scars under the revised criteria.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will 
similarly apply both the old and new versions of the criteria 
to the veteran's claims.

Prior to August 30, 2002, the criteria under Diagnostic Code 
7803, superficial scars, poorly nourished with repeated 
ulceration, warranted a 10 percent evaluation.  That is the 
maximum allowable evaluation under this diagnostic code.  
Under Diagnostic Code 7804, superficial scars, tender and 
painful on objective demonstration, warranted a 10 percent 
evaluation.  Note: The 10 percent rating under DC 7804 will 
be assigned, when the requirements are met, even though the 
location may be on the tip of the finger or toe, and the 
rating my exceed the amputation value for the limited 
involvement.  10 percent is also the maximum allowable 
evaluation under this diagnostic code.  Under Diagnostic Code 
7805, other scars were to be rated on limitation of function 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 
7803-5 (as in effect prior to August 30, 2002).

Diagnostic Codes 7801 and 7802 are not discussed above 
because they are not relevant in this case, as under the old 
criteria they referred to scars associated with third and 
second degree burns.

Effective August 30, 2002, the criteria under Diagnostic Code 
7801, scars other than on the head, face or neck, that are 
deep or that cause limited motion, warrant a 40 percent 
evaluation for area or areas exceeding 144 square inches (929 
sq.cm.); area or areas exceeding 72 square inches (465 
sq.cm.) warrant a 30 percent evaluation; area or areas 
exceeding 12 square inches (77 sq.cm.) warrant a 20 percent 
evaluation and area or areas exceeding 6 square inches (39 
sq.cm.) warrant a 10 percent evaluation.  Note (1): Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25.  
Note (2): A deep scar is one associated with underlying soft 
tissue damage.

Under Diagnostic Code 7802, for scars other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion: area or areas of 144 square inches (929 
sq.cm.) or greater warrant a 10 percent evaluation. 10 
percent is the maximum allowable evaluation under this 
diagnostic code.  Note (1): Scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk will be separately rated and 
combined in accordance with § 4.25.  Note (2): A superficial 
scar is one not associated with underlying soft tissue 
damage.

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  10 percent is the maximum 
allowable evaluation under this diagnostic code.  Note (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under Diagnostic Code 7804, superficial 
scars, painful on examination, warrant a 10 percent 
evaluation.  That is the maximum allowable evaluation under 
this diagnostic code.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Note (2): 
In this case, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  Under 
Diagnostic Code 7805, other scars are rated on limitation of 
function of the part affected.  

See 67 Fed. Reg. 49590 [to be codified at 38 C.F.R. § Part 4, 
Diagnostic Codes 7801-5] (effective August 30, 2002).

Factual background

Service medical records show that the veteran was wounded in 
action by shell fragments in April 1967.  He was hospitalized 
for 18 days.  Physical examination revealed a 1.5 cm wound 
over the right elbow.  There were no musculoskeletal or 
neurological complaints.    Range of motion and neurological 
function were normal.  X-rays revealed a fragment near the 
ulna.  The wound was debrided and the fragment was removed.  
At the time of his discharge from the hospital, the veteran 
had full range of motion of the elbow.  The discharge 
diagnosis was fragment wound of the right elbow, superficial.  

A VA examination in September 1996 revealed multiple well-
healed shell fragment wounds of the right proximal ulnar 
region and bilateral shins.  

In a February 1997 rating decision, the RO granted service 
connection for right elbow shell fragment wounds scars and 
shell fragment wound scars of the shins, each evaluated as 
noncompensably disabling.  

The veteran filed a claim for an increased rating in 
September 1999.  A VA examination in October 1999 revealed 
multiple well-healed shell fragment wound scars of the right 
elbow and bilateral shins.  The scars were nontender and 
nonadherent.  The texture was normal.  There was no 
ulceration, inflammation, edema or keloid formation.  The 
scars were not disfiguring and did not limit function.  

A VA muscles examination in November 2001 noted a 1-inch scar 
in the right posterior elbow.  The scar was normal.  The 
veteran also had bilateral small scars on the shins which 
were barely visible.  There was no nerve damage.  A VA joints 
examination in November 2001 indicated that the right elbow 
was nontender and had normal range of motion in all 
directions.  

Analysis

Right elbow scar

(i) Schedular rating 

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating under either the old or new 
criteria.  The September 1999 and November 2001 VA 
examinations show that the right elbow scar is well-healed, 
nontender and nonadherent to any underlying structures.  The 
November 2001 VA joints examination shows that the veteran 
has full range of motion of the right elbow.  

The Board has considered the veteran's complaint of pain as a 
result of the scar but notes that such finding is not 
supported by objective clinical evaluation.  No examining 
physician has indicated that the scar is tender or painful on 
examination.  The Board places greater weight of probative 
value on the objective medical evidence than it does on the 
veteran's self-serving statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [although the Board must 
take into consideration the veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements].  

Under these circumstances, no basis exists under either the 
old or the new criteria for the assignment of compensable 
disability rating.
 
(ii) Extraschedular evaluation

In the April 2000 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2002) in connection with the issue on appeal.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the right elbow scar creates an 
exceptional or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has been hospitalized 
for the disability since service.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  The medical evidence indicates that 
the elbow is essentially asymptomatic.  In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Bilateral shin scars

(i) Schedular rating

The evidence reflects that the bilateral shin scars are well-
healed, nontender, nonadherent and cause no functional 
limitations.  The November 2001 VA examination indicated that 
the scars were barely visible.  As such, the evidence does 
not support a compensable evaluation under either the old or 
new criteria.  

(ii) Extraschedular evaluation

As with the elbow scar, the record does not show that the 
veteran has required frequent hospitalizations for his 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment due to the disability.  
Indeed, the scars are barely noticeable and are asymptomatic 
according to the medical evidence of record.  In addition, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In short, for the reasons and bases expressed above the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to increased disability 
ratings for the service-connected scars.  The appeal is 
therefore denied as to those two issues.  

Service Connection 

The veteran seeks service connection for claimed disabilities 
of the right upper and lower extremities on either a direct 
basis or as secondary to the service-connected shell fragment 
wound residuals of the right elbow and bilateral shins.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448.

In order to establish service connection for a claimed 
disability on a direct basis, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to establish service connection for a claimed 
disability on a secondary basis, a similar analysis applies.  
There must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability. 
Wallin v. West, 11 Vet. App. 509, 512 (1998).



Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 1991), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2002).

The Court has rendered several decisions that further 
clarified the law and VA regulations pertaining to the use of 
lay statements in cases involving combat veterans.  In Caluza 
v. Brown, 7 Vet. App. 498 (1995), the Court emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  7 Vet. App. at 
507.  Accordingly, the " 'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]."  7 Vet. App. at 508.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 
U.S.C.A. § 1154(b) presumption only relates to the question 
of service incurrence, it does not relate to questions of 
whether the veteran has a current disability or whether there 
was a nexus between the in-service event and the current 
disability.

4.  Entitlement to service connection, to include on a 
secondary basis, for right upper extremity disability.  

5.  Entitlement to service connection, to include on a 
secondary basis, for right lower extremity disability.  

Factual background

Service personal records show that the veteran served in 
Vietnam as a field artillery batteryman and that he earned 
the Purple Heart.  Except for the previously discussed shell 
fragment wounds to the right upper arm and right skin, 
service medical records are negative for complaints of or 
treatment for disability regarding the right upper and right 
lower extremities.  

VA examinations in September 1996 revealed no abnormal 
findings regarding the right upper and right lower 
extremities.  

On VA neurological examination in October 1999, the veteran 
complained of radicular pain to the right lower extremity 
which radiated all the way to the toes, and a burning and 
numbness of the whole right side of the body with no feeling 
in the right side of the body.  He reported that his right 
leg gave out at times.  The veteran's spouse gave a 
questionable history of cerebrovascular accident with right-
sided hemiparesis.  The veteran also complained of 
parasthesia involving the right hand, neck and right shoulder 
with pain, but there was no radicular pain to the right upper 
extremity.  Sensory examination was remarkable for 
hyperesthesia to pinprick in the right upper and right lower 
extremities.  The diagnoses were lower back pain with right 
lumbar radiculopathy and likely status post cerebral vascular 
accident with residual right hemiparesis.  

A report of private examination in December 1999 revealed a 
normal range of motion of the extremities.  There was no loss 
of muscle strength or atrophy.  Grip strength and grasping 
ability were excellent.  Neurological evaluation was normal.  
  
On VA joints examination in November 2001, a history of shell 
fragment wound injury to the shins and right elbow in 1967 
was noted.  The veteran claimed that his right knee gave way 
due to his low back disorder.  Physical examination of the 
right knee showed that it was not swollen, nontender, and not 
inflamed.  Range of motion was normal.  The knee was stable 
with no evidence of laxity or torn ligaments.  Physical 
examination of the right elbow showed that it was not 
swollen, not tender, and not inflamed.  Range of motion was 
normal.  The diagnoses were right knee sprain with 
instability and right elbow sprain.  The examiner indicated 
that the veteran's occasional falls due to right knee pain 
could be due to the right knee condition itself, but could 
also be contributed to by his lumbar spine.  

Analysis

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between the (1) and (2).  See Hickson and Wallin, 
both supra.

With respect to element (2), the provisions applicable to 
combat veteran, 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304 are 
applicable.  Moreover, there are service-connected scars of 
both the right upper and right lower extremities.  
Accordingly, element (2) has been satisfied.  For reasons 
explained immediately below, however, elements (1) and (3), 
current disability and medical nexus, have not been met. 

With respect to Hickson element (1), the veteran has claimed 
various right upper extremity problems in recent years.  
However, the medical evidence of record is negative as to 
current findings of right upper extremity disability.  While 
the November 2001 VA examination included a diagnosis of 
right elbow sprain, that diagnosis was not confirmed by 
clinical findings.  Physical examination showed that the 
right elbow was not swollen, tender or inflammed and that 
range of motion was normal in all directions.  The December 
1999 private examination also revealed a normal range of 
motion in the extremities with no loss of muscle strength or 
atrophy.  Grip strength and grasping ability was considered 
excellent, and neurological evaluation was normal.  In short, 
there is no medical evidence of a disability of the right 
upper extremity, except the service-connected scar which has 
been discussed above.

Similarly, the medical evidence of record is negative for 
current findings of right lower extremity disability.  While 
the November 2001 VA examination reflected a diagnosis of 
right knee sprain with instability, the diagnosis was not 
confirmed by clinical findings.  In fact, physical 
examination specifically showed that the right knee was 
stable and that there was no evidence of laxity or torn 
ligaments.  It was further noted that the right knee was not 
swollen, tender or inflamed and had normal range of motion in 
all directions.  The December 1999 private examination  
revealed a normal range of motion in the extremities with no 
loss of muscle strength or atrophy, and neurological 
evaluation was normal.  There is no medical evidence of any 
right lower extremity disability, aside from the service-
connected scars.  

In the absence of confirmed diagnosis of a disability of the 
right upper extremity or the right lower extremity, service 
connection is not warranted on either a direct or secondary 
basis.  The case law is well settled on this point.  In order 
for a claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim)]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [ service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability]  

While the Board acknowledges the veteran's various complaints 
concerning his right upper and right lower extremities, 
symptoms alone, without a diagnosed related medical 
condition, do not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

The provisions of 38 U.S.C.A. § 1154 regarding combat 
veterans deal with the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not the question of current disability, as which 
competent medical evidence is generally required.  In the 
absence of competent evidence of current disability, there 
can be no valid claim, even when the Board considers 
38 U.S.C.A. § 1154 (West 1991).  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, as discussed above his lay opinion is 
entitled to no weight of probative value.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159.

In short, Hickson/Wallin element (1) has not been met.  
Service connection must be denied on that basis alone.

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's various right upper and right lower 
extremity complaints to his military service or to the 
service-connected scars.  Indeed, to the extent that any 
health care provide has undertaken discuss the veteran's 
complaints, they have been attributed to non service-
connected disabilities such as a questionable 
cerebralvascular accident and a low back problem.

As noted above, the combat presumptions do not serve to 
provide a medical nexus.  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  
Also as discussed above, the veteran himself cannot provide 
competent medical nexus evidence.     
In summary, Hickson/Wallin elements (2) and (3) have not been 
met.  The veteran's service connection claims are denied.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.  

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right elbow is 
denied.  

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the right and left 
shins is denied.  

Entitlement to service connection for disability of the right 
upper extremity, to include on a secondary basis, is denied.  

Entitlement to service connection for disability of the right 
lower extremity, to include on a secondary basis, is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

